 
[zorologo01.jpg]
 
OTCBB Symbol – ZORM
CUSIP – 98977W 20
 
Zoro Mining Corp. Announces Agreement to Acquire Gold Exploration Property in
Peru
 
TUCSON, ARIZONA--(Marketwire - 02/23/10) - Zoro Mining Corp. (OTC.BB:ZORM -
News) ("Zoro", the "Company") announces that it has entered into an Asset
Purchase Agreement dated February 22, 2010, with two vending parties to acquire
a 100% interest in three property mineral exploration concessions covering
approximately 1,500 hectares as an extension to the Company’s existing Yura gold
prospect located 30 kilometers west of Arequipa, Peru (the “Fortuna Properties
”). The Fortuna Properties target precious metals and are comprised of three
concessions that are accessible year round via paved highway and improved roads.
Harold Gardner, an officer and Director of the Company, is an indirect minority
shareholder of one of the vending parties.
 
Subject to final due diligence, the lifting of its Cease Trade Order effective
only in British Columbia, Canada, and other customary closing conditions, the
Company plans to (i) issue 6,000,000 restricted shares of its common stock to
the Vending Parties; (ii) pay to the Vending Parties $100,000 prior to the
closing of the acquisition, $125,000 at the  closing date, and $100,000 six
months from the closing date; and (iii) grant to the Vending Parties, a 2.5% net
smelter return ("NSR") royalty on the proceeds of any production from the
Fortuna Properties capped at $20,000,000, 1.5% of which can be repurchased by
the Company at any time before commencement of any production for the sum of
$8,000,000. The NSR also calls for an advance minimum yearly payment of $100,000
to the Vending Parties, which amounts are credited against any royalties
ultimately payable.
 
About Fortuna and Yura: The three concessions comprising the Fortuna mineral
exploration prospect cover nearly 1,500 hectares. The area is highly fractured,
cut by fault zones, and is prospective for a surface gold deposit. Fortuna has
only recently been accessible, as road building by Zoro during 2009 opened up
the Fortuna area and allowed Zoro to recognize its mineral potential. Since that
time, the Company has conducted initial reconnaissance and surface sampling, and
has identified a target area at Fortuna for initial detailed exploration for
precious metals. From the Company’s perspective, this target area would be a
higher priority for immediate exploration than anything yet identified to date
on its contiguous Yura concessions.
 
Zoro has been mapping and building roads in its  4,900 acre Yura concessions
since 2007, and has also done some selective trenching,  drifting and surface
sampling along strike of several veins on these  concessions. Work done to date
indicates that Yura is prospective for gold, but full-scale exploration and
testing would be needed before the complete precious metals exploration
potential can be determined.
 
The Company has under preparation through its Qualified Person, John Hiner, L.P
Geo., a NI 43-101 Technical Report on the Yura project, including Fortuna, and
plans subject to financing and closing of the acquisition, to commission
exploration programs focusing on the precious metal potential of the surface
portions of these properties.
 
About Zoro Mining Corp.: Zoro is an exploration stage company engaged in the
acquisition and exploration of precious metal properties in Mexico and South
America. Zoro's main holdings are in the Fritis, Piedra Parada, Don Beno,
Escondida, Costa Rica, and Rio Sur Districts in Chile, and the Yura District in
Peru.
 
The Qualified Person responsible for the technical content of this news release
is John Hiner, L.P.Geo., who has reviewed and approved the details contained
herein.
 
SAFE HARBOR STATEMENT
 
This document contains "forward-looking statements". Statements in this
document, which are not purely historical, are forward-looking statements and
include any statements regarding beliefs, plans, expectations or intentions
regarding the future. Such forward-looking statements include, among others, the
expectation and/or claim, as applicable, that (i) the Company will close the
acquisition of the Fortuna property the Company will finalize definitive
agreements on the various properties, (ii) the the Fortuna property, (ii) the
Cease Trade Order in British Columbia will be lifted; (iii) the Fortuna and Yura
properties contain targets prospective for precious metals exploration; (iv) the
Company will implement and carry out certain development plans, (v) the Company
will become a significant player in the precious metals exploration business,
(vi) the Company will be successful in establishing production mining operations
for any of its future projects, and (vii) the Company will acquire the rights to
other projects or assets.
 
It is important to note that actual outcomes and the Company's actual results
could differ materially from those in such forward-looking statements. Actual
results could differ from those projected in any forward-looking statements due
to numerous factors. Such factors include, among others: (i) the failure to
complete the acquisitions indicated for any reason, (ii) the continued demand
for precious and base metals, (iii) the failure by the Company to identify and
acquire other mineral projects of merit, (iv) the failure to raise any proceeds
necessary to complete any acquisitions of any other mineral projects or to
develop the property interests, (v) the uncertainty of the requirements demanded
by environmental agencies, (vi) the Company's ability to raise debt or equity
financing for operations, (vii) the Company's ability to maintain qualified
employees or consultants, and (viii) the likelihood that no commercial
quantities of precious or base metals are found or recoverable on any properties
in which the Company expects to gain an interest. The risks and uncertainties
that could affect future events or the Company's future financial performance
are more fully described in the Company's quarterly reports (on Form 10Qfiled in
the United States), the Company's annual reports (on Form 10K in the United
States) and the other recent filings on Form 8K filed in the United States.
These filings are available at www.sec.gov in the United States.
 
This memorandum is based upon information supplied by Zoro Mining Corp. This
memorandum does not purport to be all inclusive or to contain all the
information that a prospective investor may desire. No representation or
warranty is made as to the accuracy or completeness of any of the information
contained herein. Each recipient of this memorandum agrees that all of the
information contained herein is of a confidential nature, that they will treat
it in a confidential manner, and that they will not directly or indirectly,
disclose, permit their agents or affiliates to disclose, any of such information
without the prior written consent of the Company. Neither this memorandum, nor
its delivery to any prospective investor, shall constitute an offer to sell or
the solicitation of an offer to buy any securities of the Company, nor shall
this memorandum be construed to indicate that there has been no change in the
affairs of the Company since the date hereof.
 
Contact:
 
Contact North America:  Investor Relations, Zoro Mining Corp., Halsey Johnston
Phone: Toll Free (800) 877-1626; or (604) 606-7967
Fax: (604) 606-7980
e-mail: hjohnston@sweetwatercapital.net
 